HULBERT, District Judge.
The bankrupt petitions to review an order of the referee in bankruptcy sustaining specifications of objections and denying the discharge to the bankrupt.
The National Bankruptcy Act provides: “The court shall grant the discharge unless satisfied that the bankrupt has * * * or (3) obtained money or property on credit, or obtained an extension or renewal of credit, by making or publishing or causing to be made or published in any manner whatsoever, a materially false statement in writing respecting his financial condition; * •* * Provided, That if, upon the hearing of an objection to a discharge, the objector shall show to the satisfaction of the court that there are reasonable gro'unds for believing that the bankrupt has committed any of the acts which, under this subdivision c, would prevent his discharge in bankruptcy, then the burden of proving that he has not committed any of such acts shall be upon the bankrupt.”
Chandler Act, § 14, sub. c(3), 11 U.S.C.A. § 32, sub. c(3).
The bankrupt borrowed a sum of money from the objecting creditor and at the same time signed a financial statement setting forth that he had no debts. A part of this loan was paid off and thereafter the bankrupt arranged to borrow an additional amount and gave a similar statement. Both were false as shown by his schedule of liabilities. His efforts to extricate himself did not impress the referee whose determination is amply sustained by the proof. Petition dismissed and order affirmed.